[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] April 21, 2011 Securities and Exchange Commission treet NE Washington, DC 20549 Subj: Variable Annuity Account XIV (EliteDesigns) File Nos. 333-138540 and 811-10011 Dear Sir or Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity Account A does not differ from that contained in Post-Effective Amendment No.8 under the Securities Act of 1933 and Post-Effective Amendment No. 44 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April15, 2011. If you have any questions concerning this filing, please contact me at (785)438-3321 or Elisabeth Bentzinger at (202) 383-0717. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company Enclosures One Security Benefit Place * Topeka, Kansas 66636-0001
